FILE COPY




                                   No. 07-15-00068-CR


Jeremy Edward Sustaita                       §     From the 181st District Court
  Appellant                                          of Potter County
                                             §
v.                                                 December 9, 2015
                                             §
The State of Texas                                 Opinion by Justice Campbell
 Appellee                                    §

                                   J U D G M E N T

       Pursuant to the opinion of the Court dated December 9, 2015, it is ordered,

adjudged and decreed that the judgment of the trial court be affirmed.

       It is further ordered that appellant pay all costs in this behalf expended for which

let execution issue.

       It is further ordered that this decision be certified below for observance.

                                           oOo